Title: To James Madison from George W. Erving, 14 November 1801 (Abstract)
From: Erving, George W.
To: Madison, James


14 November 1801, London. Private No. 4. Encloses recently published compendium of British commercial statistics. Believes “Mr Luffman’s” favorable representation of British export trade is too optimistic, no allowance being made under imports and exports for those imported goods that are merely lodged in warehouses and promptly exported or for those exports that are seized by the enemy and are, therefore, a loss to the national economy. Naval and military supplies sent to distant stations are also a drain on the people’s labor. In postscript calendars four official and three unofficial letters sent through John Dawson.
 

   RC (MHi: Erving Papers). 3 pp. The enclosure (not found) may have been the anonymous Financial Facts of the Eighteenth Century; or, A Cursory View, with Comparative Statements, of the Revenue, Expenditure, Debts, Manufactures, and Commerce of Great Britain (2d ed.; London, 1801), which Erving apparently attributed to John Luffman, a London goldsmith and author. It was actually written by John MacArthur, who republished it under his own name in 1803 (A Biographical Dictionary of the Living Authors of Great Britain and Ireland … [1816; Detroit, 1966 reprint], pp. 211–12).

